DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scialla et al. (US 2019/0010426).
With respect to claim 1, Scialla describes a composition comprising: a surfactant such as non-alkoxylated esteramine having empirical formula of R1-[(CH2)c-O(O)C-R2-NH2)a]b in a salt form with an anion from the group such as hydrochloric acid.  An example structure includes:


    PNG
    media_image1.png
    185
    317
    media_image1.png
    Greyscale

	And a solvent such as water or antifoams agent (para 27-40, 89, 178, 201, 203). 
	The structure provides the terminal with R1, R2, and claimed optional R3 that are from hydrogen in the formula of claim 1.
	 Unlike claimed invention, Scialla doesn’t describe the alkyl group attached at the oxygen is from 9 to 20 carbon (claimed m is an integer from 9-20).  However, he describes the R1 includes C4-C12 alkyl (para 29).  However, these are closely related homologs, which is held obvious.  See MPEP 2144.99.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  See also in re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Closely related homologs, analogs, and isomers in chemistry may create a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 21 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  Therefore, one skill in the art would find it obvious before the effective filing date of the invention to provide the alkyl group including claimed 9-20 carbon to provide a surfactant with expected results.
   	With respect to claims 5, 9, 14 the anion derived from hydrochloric acid would provide the Cl- and the different number of alkyl group in the claimed structure of 6-(dodecyloxy)-6-oxohexan-1-1aminium chloride provides a related homologs which is held obvious in light of Scialla’s structure as explained above.
 	With respect to claims 2-4, the composition further includes chelating agent and using of alkalis (bases) or acids to provide a buffer system (para 172, 173, 194, 195).
 	With respect to claim 6, the composition also contains HF (table 12).
 	With respect to claim 7, the composition further includes oxidizing agent such as hydrogen peroxide (para 148).
	With respect to claim 8, the composition further includes complexing agent such as carboxylic acid or N-disuccinic acid (para 114, table 10).
	With respect to claim 10, the composition further includes alkanolamine (para 110).
 	With respect to claim 13, the composition includes polyethylene glycol or a glycol ether (para 127; table 6).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scialla as applied to claim 10 above, and further in view of Garcia Castro et al. (US 2010/0119468).


With respect to claims 11 and 12, Fevola doesn’t disclose that the composition further includes a sulfoxide or a sulfone.  Garcia Castro describes a composition which includes a sulfoxide and/or sulfone (para 121).  It would have been obvious for one skill in the art before the effective filing date of the invention to add a sulfoxide or a sulfone, in light of Garcia Castro, because they both describe a cleansing composition (Fevola para 3; Garcia Castro para 2) and Garcia Castro suggests to use a sulfoxide or sulfone as regulators to facilitate the rate of chain transfer reactions and to bring about a reduction in the degree of polymerization of resulting polymers including cationic polymers (para 24, 120), which also used by Scialla (para 189, 200).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



12/13/2022